        Case 2:20-cv-02282-JDP Document 5 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ARTEMUS BLANKENSHIP,                               Case No. 2:20-cv-02282-JDP (PC)
12                       Plaintiff,
13              v.                                       ORDER DIRECTING PLAINTIFF TO FILE
                                                         AN APPLICATION TO PROCEED IN
14    CDCR,                                              FORMA PAUPERIS OR PAY THE FILING
                                                         FEE
15                       Defendant.
16

17
            Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42
18
     U.S.C. § 1983. Plaintiff has not, however, filed an in forma pauperis affidavit or paid the
19
     required filing fee of $350.00 plus the $50.00 administrative fee.1 See 28 U.S.C. §§ 1914(a),
20
     1915(a). Plaintiff will be provided the opportunity either to submit the appropriate affidavit in
21
     support of a request to proceed in forma pauperis or to submit the required fees totaling $400.00.
22
            The revised in forma pauperis application form includes a section that must be completed
23
     by a prison official, which must be accompanied by a certified copy of the prisoner’s prison trust
24
     account statement for the six-month period immediately preceding the filing of this action.
25
     However, this section is only for prisoners not in custody of the California Department of
26
            1
27              If leave to file in forma pauperis is granted, plaintiff will still be required to pay the
     filing fee but will be allowed to pay it in installments. Litigants proceeding in forma pauperis are
28   not required to pay the $50.00 administrative fee.
                                                          1
         Case 2:20-cv-02282-JDP Document 5 Filed 12/08/20 Page 2 of 2


 1   Corrections and Rehabilitation (“CDCR”). Because plaintiff is in CDCR custody, the CDCR will

 2   email plaintiff’s certified financial information directly to the court. But plaintiff must still

 3   provide a signed and dated application to proceed in forma pauperis.

 4            In accordance with the above, it is hereby ORDERED that:

 5            1. Plaintiff shall submit, within thirty days of the date of this order, an application to

 6   proceed in forma pauperis on the form provided by the Clerk of Court, or the required fees in the

 7   amount of $400.00.

 8            2. Plaintiff’s failure to comply with this order will result in a recommendation that this

 9   action be dismissed.

10            3. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

11   Forma Pauperis By a Prisoner.

12   IT IS SO ORDERED.
13

14   Dated:      December 4, 2020
                                                          JEREMY D. PETERSON
15                                                        UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
